DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an impeller rotation surface” as recited in claims 16, 20 and “bearing of…” the volute pump, the variable frequency motor, the colloid mill and the emulsification pump as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“raw material storage device” in claims 1, 2, 6.
“raw material conveying device” in claims 1-3, 5-6, 17, 20.
“weight metering device” in claims 1, 2, 5-6. 
“disperser” in claims 1, 5-6, 13, 16-17.
“water conveying device” in claims 4-8. 
“quantitative conveying device” in claims 7-8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 6, 17 and 20 recite the limitation "the raw material".  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a raw material” or “raw material” in the claims or parent claim 1. 
Claims 1, 2, 6 and 20 recites the limitations "the weight of…" and “the weight change…” (claim 20).  There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “a weight of…”, “weight of…” or “a weight change…” in the claims or parent claim 1.
Claims 3, 6 and 20 recite the limitation "the conveying outlet" on pg. 13, line 22, pg. 14, line 14 and pg. 16, line 25, respectively. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a conveying outlet” or “conveying outlet” in the claims or parent claim 1. 
Claims 3, 6 and 20 recite the limitation "the feeding inlet" on pg. 13, line 23, pg. 14, line 14 and pg. 16, line 26, respectively. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a feeding inlet” or “feeding inlet” in the claims or parent claim 1.
Claims 10 and 20 recite the limitation "the central axis" on pg. 15, lines 12 – 13 and pg. 16, line 21, respectively.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a central axis” or “central axis” in the claims or parent claim 1.
Claims 10 and 20 recite the limitation, “…the annular water pipeline is disposed with the central axis of the feeding funnel as the center,…” on pg. 15, lines 12 – 13 and pg. 16, lines 20 – 21, respectively. This limitation renders the claims indefinite because it is unclear what is being described relative to “the center” as in the center of what. The limitation “disposed with the central axis of the feeding funnel” suffices as a proper description of the annular water pipeline relative to the feeding funnel as disclosed in Fig. 1. Furthermore, the annular water pipeline is shown in Fig. 1 as being disposed peripherally around the feeding funnel rather than “as the center”.  
Claim 17 recites the limitation "the inner surfaces" on pg. 15, line 26. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “inner surfaces” in the claim or parent claim 1.
Claim 20 recites the limitation "the on-off" on pg. 17, lines 12, 14.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “an on-off” in the claim or parent claim 1. Furthermore, it is unclear what is meant the on-off or the “on-off” of what parameter/operation. 
Claim 20 recites the limitation "the weighing data" on pg. 17, line 14.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “weighing data” in the claim or parent claim 1.  
Claim 20 recites the limitation "the constant flow pump" on pg. 17, line 14.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 previously only recites “a constant flow water pump”. 
Claim 5 is rendered indefinite because it recites “when the filling system comprises a water conveying device” on pg. 14, line 1 and “when the filling system does not comprise a water conveying device” on pg. 14, line 5, these limitations make unclear what is required versus optional. 
Claim 20 is rendered indefinite because it recites “when the disperser is the colloid mill” on pg. 16, line 10 and “when the disperser is the emulsification pump” on pg. 16, line 13, these limitations make unclear what is required versus optional. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 – 10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (GB 2338658 A).
Regarding claim 1, the claim makes clear via recitation of the “suitable for” clause that “a solid drag reducing agent” and “a solid thickener” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Walker teaches a filling system (pg. 2, lines 23-24; Fig. 1) comprising a raw material storage device (6; pg. 7, line 21; Fig. 1), a raw material conveying device (13; pg. 8, line 7; Fig. 1), a weight metering device (9; pg. 6, lines 33-36; Fig. 1), a feeding funnel (16; pg. 8, lines 15-18;Figs. 1, 2) and a disperser (distribution pump, 22 see pg. 9 lines 1-4; Fig. 1); 
wherein the raw material storage device (6) is connected to the raw material conveying device (13), so as to convey the raw material into the raw material conveying device (pg. 8, line 7); 
wherein the raw material conveying device (13) is used for conveying the raw material to the feeding funnel (16); wherein the weight metering device (9) is used for metering the weight of the raw material (pg. 7, line 33) conveyed by the raw material conveying device (13) to the feeding funnel (16; see Fig. 1); 
wherein the feeding funnel (16) is provided with a water distributor (33, 34; Fig. 2) connected to a water source (19; pg. 8, lines 26-29) for supplying water to the feeding funnel (16), and in the feeding funnel, the raw material conveyed by the raw material conveying device into the feeding funnel can contact water entering the feeding funnel through the water distributor (see Fig. 2; pg. 8, lines 19-20); and 
wherein the feeding funnel (16) is connected to the disperser (22) to convey a mixture formed by contacting the raw material with water (Fig. 2) to the disperser (22), and the disperser can disperse 
Regarding claim 2, Walker discloses in Figs. 1 the raw material storage device (6) and the raw 20material conveying device (13) are connected by slide valve, 11 and thus the raw material storage device (6) and the raw 20material conveying device (13) are both provided on the weight metering device (9; see Fig. 1), and the weight metering device is capable of metering the weight of the raw material storage device and the raw material conveying device (see pg. 7, lines 27-36).
Regarding claim 3, Walker discloses in Fig. 1 the conveying outlet (14, see modified Fig. 1) of the raw material conveying device (13) is located above the feeding inlet (41) of the feeding funnel (16; see Fig. 2), so as to convey the raw material from the raw material conveying device (13) to the feeding funnel (16).

    PNG
    media_image1.png
    892
    972
    media_image1.png
    Greyscale

Modified Fig. 1
Regarding claim 4, Walker teaches the filling system (pg. 2, lines 23-24; Fig. 1) further comprising a water conveying device (18, 19 and see pipes illustrated in Fig. 2) connected to the water source (19) for supplying water to the feeding funnel (16) of the filling system (Fig. 2).
Regarding claim 5, Walker discloses a control cabinet (controller, 107 and see Figs. 3,4) capable of being connected to at least one of the raw material conveying device (13), the weight metering device (9), the disperser (22), and the water conveying device (18, 19; Fig. 2), so as to realize automatic control of at least one of the raw material conveying device, the weight metering device, the disperser, and the water conveying device (see pg. 4, lines 28-33 stating “Preferably the computer control system further comprises checking means for checking the operation of components used in the slurry manufacture and distribution process, adapted to send an alarm signal and stop automatic operation of the process if a fault in a component is found.” and pg. 5, lines 6-15 stating “Preferably the computer control system is used in conjunction with apparatus according to the first aspect of the invention. Preferably, said load registering means is the form of load cells connected to said computer control system. Preferably, said water metering control means comprises a flow meter and one or more automatic water valves controlled by said computer control system.”).
Regarding claim 6, Walker discloses the filling system (pg. 2, lines 23-24; Fig. 1) comprising: 
the raw material storage device (6), the raw material conveying device (13), the weight metering device (9), the feeding funnel (16), the disperser (17,22), a water conveying device (18, 19), and a control cabinet (107, Figs. 3,4 and see paragraph 28 above in this office action); 
the raw material storage device (6) is connected to the raw material conveying device (13; connect via slide valve, 11), so as to convey the raw material into the raw material conveying device (see Fig. 1); 

the raw material storage device (6) and the raw material conveying device (13) are both provided on the weight metering device (9) (see paragraph 25 in this office action above), and the weight metering device (9) is capable of metering the weight of the raw material storage device (6) and the raw material conveying device (13) (see Fig. 1); the weight metering device meters the weight of the raw material conveyed from the raw material conveying device to the feeding funnel based on the weight changes (see pg. 7, lines 34-35 stating “The control system (not shown) uses the input signal from the load cells 9 to operate a loss in weight system when the slurry is produced.”) of the raw material storage device and the raw material conveying device (see paragraph 25 in this office action above); 
the feeding funnel (16) is provided with a water distributor (33, 34; Fig. 2) connected to a water source (19) for supplying water to the feeding funnel (16; Fig. 2), and in the feeding funnel (16) the raw material conveyed by the raw material conveying device (13) into the feeding funnel (16) can contact water entering the feeding funnel (16) through the water distributor (33, 34; see Fig. 2); 
the feeding funnel (16) is connected to the disperser (22) to convey a mixture formed by contacting the raw material with water to the disperser, and the disperser can disperse the raw material in the mixture into water to form a mixture liquid (see end of paragraph 24 in this office action and see “slurry” on pg. 8, lines 33-36 and pg. 9 lines 1-4);
the water conveying device (18, 19; Fig. 2) is connected to the water source (19) for supplying water to the feeding funnel (16); and the control cabinet (107; Figs. 3, 4) is connected to the material conveying device, the weight metering device, the disperser, and the water conveying device, so as to 
Regarding claims 7 and 8, Walker discloses the water conveying device (18, 19) is a quantitative conveying device (18-20) for quantitatively conveying water to the feeding funnel (16) (see pg. 8, lines 26-31 stating “a water flow meter 18”).
Regarding claim 9, Walker discloses the water distributor (33, 34) is an annular water pipeline (see pg. 8, lines 22-24 stating “Furthermore, a perforated rinse ring 34 allows water to slide down the internal surface of the pipe 16.”) provided in the feeding funnel (16; see Fig. 2), and the annular water pipeline is provided with at least one water outlet (see dashed arrows in Fig. 2). 
Regarding claim 10, Walker discloses the annular water pipeline (see pg. 8, lines 22-24) is provided with two or more water outlets at equal intervals; and the annular water pipeline is disposed with the central axis of the feeding funnel as the center (see Fig. 2, 34 is disposed around the central axis of 16 and there are two outlets illustrated via dashed lines disposed in equal intervals).
Regarding claim 13, Walker discloses the dispenser (22) being driven by a variable frequency motor (a glandless pump see pg. 9, line 3 and pg. 11, line 23 stating variable speed pump, 22, i.e. a variable frequency motor). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 – 12, 14, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (GB 2338658 A) in view of Nichols (US 20130292122 A1).
Regarding claim 11, Walker teaches the raw material conveying device (conveyor, 13), but fails to explicitly teach the conveyor (13) being a 15conveying pump driven by a variable frequency motor.
Nichols teaches the use of Waukesha lobe pumps (i.e. positive displacement pump, 12; type of a conveying pump, see [0088]) being variable speed pumps (i.e. variable frequency motor, see [0087]). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the type of pump used in order to advantageously allow flowrate to be modified ([0088]) and in the case of a very high spot demand (incident) (see [0088]). Furthermore, this type of pump would enable the injection and metering of the polymer solutions ([0040]). 
Regarding claim 12, Walker teaches the raw material conveying device (conveyor, 13), but fails to explicitly teach the conveyor (13) being a 15volute pump.
Nichols teaches the use of eccentric rotor pumps of Myono type ([0047]) (i.e. type of a volute pump i.e. centrifugal pump). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the type of pump used in order to advantageously allow flowrate to be modified ([0088]) and in the case of a very high spot demand (incident) (see [0088]). Furthermore, this type of pump would enable the injection and metering of the polymer solutions ([0040]). 
Regarding claim 14, Walker teaches a variable speed disperser (22, distributor pump), but fails to teach the disperser being an emulsification pump or a colloid mill. 
Nichols teaches a device for dispersing and grinding the polymer ([0032]) having a motor-driven rotor equipped with blades ([0036]) and a fixed stator constituted of a cylinder equipped with thin slots ([0037]). Furthermore, Nichols specifically teaches the use of PSU 300 Plus which is a type of commercially available grinding (emulsification) pump (see [0050]). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the emulsification pump for the benefit of dispersing very large amounts of polymers while greatly decreasing the size of the equipment and accelerating the dissolution of the polymer by wet grinding and enabling very large injections of polymer from equipment of limited volume (see [0046]).  
Regarding claim 16, Walker teaches a disperser (22), but fails to teach the feeding direction of the disperser is perpendicular to an impeller rotation surface of the disperser for stirring and shearing operations.


    PNG
    media_image2.png
    759
    947
    media_image2.png
    Greyscale

Modified Fig. 2
Regarding claim 17, Walker teaches the raw material conveying device (13), the raw material storage device (6), the disperser (22), and the feeding funnel (16), but fails to teach the inner surfaces of the raw material conveying device, the raw material storage device, the disperser, and the feeding funnel in contact with the raw material being coated with Teflon coating.
Nichols teaches a Teflon coating on a wetting cone (10) (see [0085]). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the Teflon coating in order to provide inner surfaces of the raw material conveying device, the raw material storage device, the disperser, and the feeding funnel with Teflon coating to prevent the powder from sticking to the devices (see [0085]).  
Regarding claims 18 and 19, Walker teaches a water conveying device (19), but fails to disclose the water conveying device being a water pump.
Nichols teaches a water pump (2; Fig. 2; see [0079]). Walker and Nichols are considered analogous art as they are both in the field of storing, delivering and metering powdered materials, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Nichols concerning the water pump in order to avoid very large pressure variations of the feed lines during operations (see [0079]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (GB 2338658 A) in view of Conard (US 20090238031 A1).
Regarding claim 15, Walker teaches the weight metering device (9), but fails to teach the weight metering device being an electronic platform scale.
Conard teaches a filling/delivery/metering system for processing raw powdered/dry material (Abstract, [0027]) employing the use of a [electronic platform] scale ([0030] and see [0034] stating . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (GB 2338658 A) in view of Nichols (US 20130292122 A1) and further in view of Conard (US 20090238031 A1).
Regarding claim 20, Walker teaches all limitations claimed in claim 20 as disclosed above, including the following: 
the raw material storage device (6) being a powder storage funnel (see Fig. 1 showing funnel shape)
the annular water pipeline (34) is connected to the water conveying device (18, 19) for supplying water to the feeding funnel (16), wherein a valve (19) is provided on a pipeline (Fig. 2) connecting the annular water pipeline (34) and 5the water conveying device (18, 19); 
the control cabinet controlling the on-off and the variable frequency motor of the disperser (22), and monitors in real time the weighing data of the 15electronic platform scale (see paragraph 28 in this office action).
However, Walker fails to teach the following: 
the material conveying device being a volute pump driven by a variable frequency motor, wherein a pump bearing of the volute pump is connected to a bearing of the variable frequency motor (see paragraph 39 in this office action; regarding the bearing, a pump inherently has a motor and a bearing);
(see paragraph 45 in this office action); 
the disperser is a colloid mill driven by a variable frequency motor or an emulsification pump driven by a variable frequency motor, wherein when the disperser is the colloid mill driven by a variable frequency motor, a bearing of the variable frequency motor is connected to a bearing of the colloid mill, and the feeding direction of the colloid mill is perpendicular to an impeller rotation surface of the colloid mill for stirring and shearing operations; when the disperser is the emulsification pump driven by a variable frequency motor, a bearing of the variable frequency motor is connected 15to a bearing of the emulsification pump, and the feeding direction of the emulsification pump is perpendicular to an impeller rotation surface of the emulsification pump for stirring and shearing operations (see paragraph 40 and 41 in this office action);
the water conveying device being a constant flow water pump (see paragraph 43);
the powder storage funnel being connected to the volute pump (see paragraph 39 in this office action);
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Munderich (US 2946574 A) teaches a charge-mixing installation.
Mason (US 4499561 A) teaches an apparatus and method for producing a slurry of dry metered plaster and metered water on a continuous basis.
High (US 4509862 A) teaches an industrial and feed mixing system.
Sortwell (US 4640622 A) teaches apparatus for rapidly dispersing particles of dry, water soluble polymer into water wherein air, water and said polymer particles are introduced to a chamber for thorough contact of the polymer with the water to form a mixture of aqueous polymer dispersion and entrained 
Larwick (US 5344619 A) teaches an apparatus for dissolving dry polymer particles in water.
Maguire (US 20030142580 A1) teaches a non-drip apparatus for releaseably connecting a container with a blender for supply of liquid color.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L SORKIN/Primary Examiner, Art Unit 1774